t c memo united_states tax_court manjit rochlani deceased and bony m rochlani petitioners v commissioner of internal revenue respondent docket no filed date bony m rochlani pro_se alicia a mazurek and alexandra e nicholaides for respondent memorandum findings_of_fact and opinion buch judge respondent issued a notice_of_deficiency determining the following deficiencies and penalties with respect to manjit rochlani deceased and bony rochlani’s federal_income_tax for years and unless otherwise indicated all section references are to the internal continued year deficiency dollar_figure big_number penalty sec_6662 dollar_figure big_number after concessions by the parties the issues remaining for consideration are whether mr and mrs rochlani operated their business ultimate presales as a c_corporation and whether they are liable for accuracy-related_penalties if they did not operate ultimate presales as a c_corporation then the issue is whether they engaged in that activity for profit on the evidence presented at trial we hold that ultimate presales was a c_corporation and that the rochlanis therefore are not entitled to deduct business_losses on their personal returns further respondent met his burden of production as to the accuracy-related_penalties and the rochlanis did not establish any defense to those penalties findings_of_fact mr rochlani started ultimate presales in and was the proprietor of the business through ultimate presales mr rochlani bought and resold sporting concert and other tickets without permission from his parents and while he was continued revenue code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar still a minor the rochlanis’ son khushal incorporated ultimate presales in michigan in date using an online legal service khushal was unaware of the tax differences between a sole_proprietorship and a corporation when he registered the business as a corporation when the paperwork arrived mr rochlani asked khushal whether he had incorporated ultimate presales but did nothing to stop or unwind the incorporation process thereafter mr rochlani filed corporate annual reports for ultimate presales with the michigan department of energy labor economic growth during the years in issue mr and mrs rochlani and their sons traveled to various locations within the metropolitan detroit area in addition to traveling around the country to buy and resell sporting concert and other tickets at the same time mr rochlani worked full time as an engineer with ford motor co the rochlanis used personal credit cards to make all purchases related to the business because ultimate presales did not have a business_credit card further all business_expenses were paid from and business income was deposited into the rochlanis’ personal bank accounts according to mrs rochlani ultimate presales had its own bank account to use for business_expenses but she closed the account because they never used it mr rochlani prepared and timely filed joint form sec_1040 u s individual_income_tax_return for and the rochlanis attached to each form_1040 a schedule c profit or loss from business identifying the principal business of ultimate presales as sell goods in and sell goods and ticke ts in the rochlanis reported schedule c losses of dollar_figure for and dollar_figure for the reported business_expenses include business use of home supplies expenses office expenses legal and professional expenses advertising expenses travel_expenses car and truck expenses other expenses contract labor expenses depreciation and sec_179 expenses and commissions and fees expenses mr rochlani did not keep any logs or calendars for travel- related expenses or other expenses he retained credit card statements that he would later use to reconstruct ultimate presales’ expenses respondent examined the rochlanis’ and returns and issued a notice_of_deficiency on date in the notice respondent adjusted the rochlanis’ tax_liabilities to reflect removal of the schedules c asserting that ultimate presales was a corporation in addition respondent made other adjustments not in issue and determined accuracy-related_penalties under sec_6662 for both years while residing in michigan the rochlanis timely petitioned after the petition was filed mr rochlani passed away mrs rochlani assisted by khushal represented her interests at trial after trial the court dismissed mr rochlani after giving his heirs an opportunity to step into his place i burden_of_proof opinion the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and taxpayers bear the burden of proving otherwise the burden may shift to the commissioner under sec_7491 if the taxpayer has complied with the necessary substantiation requirements maintained adequate_records and cooperated with reasonable requests by the commissioner for witnesses information documents meetings and interviews the rochlanis have not adequately substantiated all the expenses in issue additionally the rochlanis do not assert that the burden should shift to respondent as a result the burden remains on the rochlanis rule a 290_us_111 ii recognition as a c_corporation the corporate form allows businesses to gain an advantage under the law of the state of incorporation where a taxpayer adopts the corporate form and so long as that purpose is the equivalent of business activity or is followed by the carrying on of business by the corporation the corporation remains a separate taxable entity to determine whether a corporation is organized for a business_purpose we have stated that t he degree of corporate purpose and activity requiring recognition of the corporation as a separate_entity is extremely low and the determination that a corporation is doing business is ‘not necessarily dependent upon the quantum of business ’ to be recognized as a separate taxable entity a corporation does not need to keep account books_or_records maintain separate 319_us_436 citing 127_f2d_220 10th cir rev’g 42_bta_368 moline props inc v commissioner u s pincite citing 292_us_435 and 308_us_488 66_tc_12 quoting 431_f2d_227 5th cir aff’d without published opinion 553_f2d_94 2d cir bank accounts or credit cards or own any assets and when the corporate form is adopted taxpayers are not permitted to claim individual deductions for the payment of corporate expenses a taxpayer’s choice to adopt the corporate form requires the acceptance of its tax disadvantages courts have held that the corporate form may be disregarded where it is a sham or unreal when a taxpayer tries to avoid the tax disadvantages of the corporate form however the claim that his controlled_corporation should be disregarded will be closely scrutinized the rochlanis reported the following business_expenses on their and forms schedule c business use of home supplies expenses office expenses legal and professional services expenses advertising expenses travel_expenses car and truck expenses other expenses contract labor expenses depreciation and sec_179 expenses and commission and fees expenses however khushal incorporated ultimate presales in michigan in date an moline props inc v commissioner u s pincite deputy v du pont u s pincite 287_us_415 moline props inc v commissioner u s pincite strong v commissioner t c pincite entity formed as a state-law corporation is treated as a corporation for federal tax purposes see sec_301_7701-2 proced admin regs nonetheless the rochlanis argue that the court should disregard the corporate form there is no issue with ultimate presales’ bona_fide business_purpose ultimate presales was organized for the bona_fide business_purpose of buying and reselling sporting concert and other event tickets the issue is whether ultimate presales is a corporation for federal_income_tax purposes to decide whether ultimate presales should be respected as a corporation an initial question arises regarding whether the rochlanis are bound by khushal’s unauthorized act of registering ultimate presales as a corporation the evidence is clear that khushal was not authorized or instructed by mr rochlani to register ultimate presales as a corporation but upon learning that it had been registered mr rochlani did nothing to undo what his son had done in fact mr rochlani ratified his son’s act under michigan law unauthorized acts may be ratified explicitly or implicitly and the unauthorized acts of an agent are ratified if the principal david stott flour mills inc v saginaw cnty farm bureau n w mich stating that a principal may impliedly ratify the act of one assuming to act as his agent by conduct which on his part constitutes an assent to the acts in question accepts those acts with knowledge of the material facts while khushal’s act of incorporating ultimate presales was unauthorized mr rochlani thereafter respected at least in part the corporate form by filing annual reports with the michigan department of energy labor economic growth in doing so he recognized and ratified the corporate form the rochlanis point us to the failure to maintain corporate books or accounts the supreme court addressed the significance of such facts in moline props inc where the court determined that the corporate existence could not be ignored as merely fictitious even though the corporation kept no books and maintained no bank account during its existence and owned no other significant assets dollar_figure because ultimate presales was a corporation the rochlanis are not entitled to deduct losses from ultimate presales on their personal and returns the rochlanis’ ratification and adoption of the corporate form requires the acceptance of its tax disadvantages bruno v zwirkoski n w 2d mich ct app moline props inc v commissioner u s pincite iii sec_6662 accuracy-related_penalties sec_6662 and b and imposes a accuracy-related_penalty on any portion of an underpayment_of_tax required to be shown on a return if the underpayment is due to among other reasons negligence disregard of rules or regulations or any substantial_understatement_of_income_tax respondent bears the burden of production with respect to any penalty or addition_to_tax the rochlanis then bear the burden of proving any defensesdollar_figure an understatement of income_tax is substantial if the understatement exceeds the greater of of the tax required to be shown on the return or dollar_figure respondent made no showing as to negligence in accordance with this opinion the rochlanis’ exact underpayment for each year depends on the rule_155_computations if these computations establish a substantial_understatement_of_income_tax for either year respondent has met his sec_7491 sec_6664 see also 116_tc_438 sec_6662 burden with respect to that year further the rochlanis failed to provide any evidence of defenses against the penalties accordingly we sustain the penalties under sec_6662 for and only if the rule_155_computations establish substantial understatements iv conclusion on the basis of our examination of the record before us and the parties’ arguments at trial we find that the rochlanis have failed to show that the corporate form of ultimate presales should be disregarded further respondent has met his burden of production with respect to the penalties only if the rule_155_computations establish substantial understatements and the rochlanis have failed to meet their burden to show that the penalties should not apply to reflect the foregoing and the concessions of the parties decision will be entered under rule see olagunju v commissioner tcmemo_2012_119 jarman v commissioner tcmemo_2010_285
